DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 2007/0139015).

Per claim 1, Seo teaches a device for estimating a state of charge (SOC) of a battery, comprising:
a sensing unit (Fig. 2; rheobasic voltage calculator 23; ¶62) configured to measure at least one of a first voltage (rheobasic voltage; ¶62) and an open circuit voltage (OCV) of the battery; and
a processor (Fig. 2; combination of components 22 and 24-26; ¶61-75) operably coupled to the sensing unit,
(Fig. 4; voltage Vsoc; ¶81) of the battery based on the OCV of the battery or a previously estimated first SOC (The voltage Vsoc is determined based on an integrated SOC (Fig. 4; ¶81)), calculate a counted voltage error by counting a voltage error between the first voltage and the second voltage of the battery (A voltage error between the rheobasic voltage and the voltage Vsoc is calculated (Fig. 4; ¶82)), correct the second voltage of the battery depending on whether the counted voltage error is included in a reference error range, and estimate a first SOC of the battery based on the second voltage or the corrected second voltage (If the calculated voltage error is included in a reference range, such as being greater than a first threshold or less than a second threshold, a corrected SOC is determined; otherwise, an uncorrected SOC is determined (Fig. 4; Abstract; ¶83-91).  The determined SOC is based on the voltage Vsoc, which is used in the calculation of the voltage error (¶81)).

Per claim 10, Seo teaches a battery pack (Fig. 1; ¶40), comprising the device for estimating the state of charge of the battery according to claim 1.

Per claim 11, Seo teaches a vehicle (Abstract), comprising the device for estimating the state of charge of the battery according to claim 1.

Claim Objections
6.	Claim 1 is objected to due to the following informality.
	After the period, it appears that the phrase “estimating the state estimating the state” should be removed.

s 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claim 2, the prior art of record is silent on the device for estimating the state of charge of the battery according to claim 1, wherein a correction voltage is added to or subtracted from the second voltage when the counted voltage error is not included in the reference error range.  Claims 3-6 are consequently objected to due to their dependence on claim 2.
Per claim 7, the prior art of record is silent on the device for estimating the state of charge of the battery according to claim 1, wherein the processor is configured to estimate a second SOC of the battery based on an ampere-counted value obtained by counting the current of the battery, calculate a SOC error between the second SOC and the estimated first SOC, and generate error data by mapping the SOC error and the counted voltage error.  Claim 8 is consequently objected to due to its dependence on claim 7.
Per claim 9, the prior art of record is silent on the device for estimating the state of charge of the battery according to claim 1, wherein the processor is configured to: estimate the second voltage based on the OCV measured by the sensing unit, before the first SOC is previously estimated, and estimate the second voltage based on the previously estimated first SOC, after the first SOC is previously estimated.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852